Citation Nr: 9905433	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee injury with traumatic arthritis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a right shoulder injury.

3.  Entitlement to an increased (compensable) evaluation for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.  The veteran, who had active service from August 1967 
to February 1988, appealed that decision to the Board. 

Initially, the Board notes that in August 1996 the RO denied 
the veteran's claim for entitlement to a clothing allowance.  
In that same month, the veteran submitted a notice of 
disagreement and, in September 1996, a statement of the case 
was issued.  However, the Board notes that the veteran never 
submitted a substantive appeal on that issue.  Accordingly, 
the Board finds that the issue of entitlement to a clothing 
allowance is not before the Board at this time. 

The Board also notes that the issue of entitlement to an 
increased evaluation for residuals of a left knee injury with 
traumatic arthritis will be discussed in the REMAND portion 
of this decision.  


FINDINGS OF FACT

1.  Residuals of a right shoulder injury are manifested by 
clinical findings of crepitus and subjective complaints of 
pain.

2.  Irritable bowel syndrome is manifested by clinical 
findings of minimal inflammation of the colon, and subjective 
complaints of weight loss, heartburn, excessive gas and 
frequent diarrhea.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a right shoulder injury are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5024-
5201 (1998).

2.  The criteria for a compensable evaluation for irritable 
bowel syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.114, Diagnostic Code 7399-7319 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, the Board finds that the veteran has presented 
claims which are not implausible, inasmuch as a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to establish an increased rating 
claim as well grounded.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by comparing the 
veteran's symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (1998).  
Where entitlement to service connection has been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The VA has the duty to acknowledge and consider all 
regulations that are potentially applicable to the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Each disability must be reviewed in 
relation to its history and emphasis must be placed upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1 (1998).  Medical reports must be interpreted 
in light of the whole recorded history, and each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2 (1998).  The basis 
of a disability evaluation is the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (1998). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  Both limitation of 
motion and pain are necessarily regarded as constituents of a 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998); see also 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

When after careful consideration of the evidence, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).

I.  Residuals of a Right Shoulder Injury

In September 1988, the RO awarded service connection for 
residuals of a right shoulder injury and assigned a 
noncompensable evaluation under Diagnostic Code 5024-5201.  
This determination was based on service medical records which 
revealed complaints of right shoulder pain with diagnoses of 
sprain, strain, rotator cuff tear, and tendinitis, beginning 
in November 1984; and VA examination which showed tenderness 
to palpation and on range of motion against resistance with 
negative X-rays.  This evaluation currently remains in 
effect.

Diagnostic Code 5024 provides that tenosynovitis will be 
rated on limitation of motion of the affected part as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5024 (1998).  Diagnostic Code 5201 provides a 20 percent 
evaluation for limitation of motion of the major or minor arm 
at shoulder level.  Higher evaluations are provided for 
limitation of motion of the arm below the shoulder level.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).     

The recent medical evidence of record includes a July 1995 VA 
joints examination.  At that time, the veteran complained of 
pain in his shoulders.  Clinical findings revealed a range of 
motion from zero to 180 degrees in the right shoulder and 
grinding crepitus, bilaterally.  The veteran was diagnosed 
with chronic rotator cuff tendinitis, bilateral.  VA 
outpatient treatment records dated from February 1994 to 
October 1996 reveal complaints of generalized joint pain and, 
on at least one occasion, a reported history of chronic 
shoulder pain, but do not indicate any complaints or clinical 
findings specific to the veteran's right shoulder.

Based on these findings, the Board finds that the veteran's 
residuals of a right shoulder injury do not rise to the level 
of a compensable evaluation.  In sum, the clinical findings 
reveal crepitus and subjective complaints of pain.  However, 
there is no finding of limitation of motion which meets the 
criteria for a compensable rating under Diagnostic Code 5201.  
In fact, there is no finding that the veteran has any 
limitation of motion of the right shoulder/arm at all.  
Moreover, there is no indication that the veteran has pain on 
motion. 

Accordingly, the Board finds that the assigned noncompensable 
evaluation adequately reflects the current disability 
associated with the veteran's right shoulder, to include the 
veteran's subjective complaints of pain.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998); see also DeLuca v. Brown, 8 Vet.App. 202 
(1995).  In reaching this decision, the Board has considered 
the complete history of the disability in question as well as 
the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran. 
38 C.F.R. §§ 4.1, 4.2, 4.129, 4.130 (1998).  Moreover, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).

II.  Irritable Bowel Syndrome

In September 1988, the RO awarded service connection for 
irritable bowel syndrome and assigned a noncompensable 
evaluation under Diagnostic Code 7399-7319.  This 
determination was based on service medical records which 
revealed numerous evaluations for chronic bowel symptoms, 
beginning in December 1976, with primary diagnosis of 
irritable bowel syndrome; and negative VA examination. This 
evaluation currently remains in effect.

Diagnostic Code 7319 provides a noncompensable evaluation for 
mild irritable colon syndrome with disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent evaluation requires moderate irritable colon 
syndrome with frequent episodes of bowel disturbance with 
abdominal distress.  

The recent medical evidence of record includes a July 1995 VA 
intestinal examination.  At that time, the veteran reported a 
14 pound weight loss in the last month.  He indicated that he 
was not dieting.  The veteran denied nausea, but reported 
frequent diarrhea.  He indicated that his predominant bowel 
problems included heartburn and excessive gas.  The veteran 
indicated that he would get a pain just below the navel 
and/or into the left lower quadrant of his belly.  This pain 
would be followed by an episode of diarrhea.  According to 
the veteran, he underwent a colonoscopy every 6 months to a 
year and his last scope indicated mild colonitis.  The 
veteran was diagnosed at this time with mild colonitis.  

VA outpatient treatment records dated from February 1994 to 
October 1996 reveal that the veteran underwent two 
colonoscopies during that period.  In December 1994, the 
veteran complained of chronic diarrhea.  Examination revealed 
a soft abdomen with no distention or tenderness.  A 
colonoscopy was performed and the findings revealed 
nonspecific minimal chronic inflammation of the entire colon.  
The post-operative diagnosis was mild colonitis.  

In September and October 1995, the veteran complained of 
abdominal pain which consisted of left lower quadrant pain 
and right upper quadrant pain.  A colonoscopy was performed 
and the visualized colonic segments were normal and revealed 
no evidence of hemorrhoids, polyps, masses, mucosal 
abnormalities, vascular malformations, or diverticular 
disease.  The impression was a normal colonoscopy to terminal 
ileum.  It was noted that the right upper and left lower 
quadrant abdominal pain which was present for approximately 
10 years was most likely explained by irritable bowel 
syndrome.    

Based on these findings, the Board finds that the veteran's 
irritable bowel syndrome does not rise to the level of a 
compensable evaluation.  In sum, the clinical findings reveal 
a soft abdomen with no distention or tenderness, minimal 
inflammation of the colon, and reports by the veteran of 
weight loss, heartburn, excessive gas and frequent diarrhea.  
However, there is no clinical finding to indicate that the 
veteran's condition is anything other than mild.  In this 
regard, the Board notes the diagnoses of mild colonitis in 
December 1994 and July 1995, in addition to the normal 
colonoscopy performed in October 1995.  Accordingly, the 
Board finds that a noncompensable evaluation accurately 
reflects the current severity of the veteran's irritable 
bowel syndrome.  

The Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).


ORDER

A compensable evaluation for residuals of a right shoulder 
injury is denied.

A compensable evaluation for irritable bowel syndrome is 
denied.


REMAND

The veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent for residuals of a left 
knee injury with traumatic arthritis.  A preliminary review 
of the claims folder indicates that the veteran had knee 
surgery in June 1996.  In a March 1997 private medical 
opinion, Zita J. Surprenant, M.D., indicated that the 
veteran's left knee condition worsened following the June 
1996 surgery.  Specifically, Dr. Surprenant opined that 
although there were no current clinical findings of recurrent 
subluxation or lateral instability, the veteran had developed 
a reflex sympathetic dystrophy syndrome involving his left 
knee which appeared to have interfered with his gait.  
According to Dr. Surprenant, these "significantly impairing 
conditions" have not been adequately evaluated or treated.  
In conclusion, Dr. Surprenant opined that the reflex 
sympathetic dystrophy with its impact on gait and chronic 
pain manifestations which followed the June 1996 surgery have 
resulted in significant impairment over and above the 
preexisting 10 percent disability that was attributable to 
traumatic arthritis prior to the surgery.  

The Board notes that the latest VA examination of record is 
dated in July 1995 and, therefore, predates the veteran's 
knee surgery by almost one year.  In addition, the VA 
outpatient treatment records dated after June 1996 that are 
contained in the claims folder are sparse.  These records are 
dated from June through October 1996.  Accordingly, the Board 
finds that a current VA examination and any additional 
existing medical records are necessary to provide a more 
complete picture of the veteran's current residuals of a left 
knee injury with traumatic arthritis.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request the names and addresses of any 
and all medical providers who have 
treated the veteran for residuals of a 
left knee injury with traumatic arthritis 
since October 1996.  After securing any 
necessary release forms, the RO should 
obtain such records.  Any records 
received should be associated with the 
claims folder.

2.  The RO should schedule the veteran 
for an examination of the left knee to 
determine the current nature and extent 
of any disability.  The examiner should 
perform any and all indicated studies, to 
include those outlined in the opinions of 
Dr. Surprenant and Dr. Panchal, as deemed 
necessary by the examiner.  The complete 
rationale for each opinion expressed 
should be provided.  Specifically, the 
examiner should indicate the functional 
impairment associated with all current 
diagnoses related to the left knee.  Any 
conflicting findings and/or diagnoses 
should be reconciled.  The claims folder 
must be made available to the examiner 
for review.

3.  Subsequently, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO should 
implement corrective procedures.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 10 percent for 
residuals of a left knee injury with 
traumatic arthritis.  If the benefit 
sought on appeal is not granted, the 
veteran should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.  
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 10 -


